Citation Nr: 0027902	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  97-31 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for the claimed residuals 
of neck and shoulder injury.  



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The appellant had verified active duty for training from 
April to July 1988, from June to November 1989 and from 
January to April 1991, with additional service in the 
Reserve.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating 
decision by the RO.  

The case was remanded by the Board to the RO in September 
1998 for additional development.  



FINDING OF FACT

The claim of service connection for the residuals of neck and 
shoulder injury is plausible and capable of substantiation.  



CONCLUSION OF LAW

The claim of service connection for the residuals of neck and 
shoulder injury is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the appellant contends that she has disability 
manifested by neck and shoulder pain due to injury sustained 
as a result of a motor vehicle accident while on active duty 
for training.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2) (West 1991 & Supp. 2000).  Active 
military, naval, or air service includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty. 38 U.S.C.A. § 101(24) (West 1991 & Supp. 
2000); see also 38 C.F.R. § 3.6(a) (1999) (implementing 
statute).  

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated while 
performing active duty for training.  Service connection is 
also warranted for disability resulting from injury that was 
incurred in or aggravated while performing inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 
& Supp. 2000).  

Additionally, the Board notes that under 38 C.F.R. § 3.6(e) 
(1999), any individual who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty training; and who is 
disabled or dies from an injury incurred while proceeding 
directly to or returning directly from such active duty for 
training or inactive duty training shall be deemed to have 
been on active duty for training or inactive duty training, 
as the case may be.  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
she has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2000); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (Court) 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet. App. 341 (1996).  The United States 
Supreme Court declined to review that case.  Epps v. West, 
118 S. Ct. 2348 (1998).  

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  The Court, in Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996), outlined a three prong test which established 
whether a claim is well grounded.  The Court stated that in 
order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The Court has also stated 
that a claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  

The evidentiary assertions by the appellant must be accepted 
as true for the purposes of determining whether a claim is 
well grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The Board notes, however, that inasmuch as the appellant is 
offering her own medical opinion and diagnoses, the record 
does not indicate that she has any professional medical 
expertise.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

A careful review of the service personnel records confirms 
that the appellant was on active duty for training status on 
August 19, 1995.  Moreover, a review of medical records and 
police records confirms that she was involved in a motor 
vehicle accident on August 19, 1995.  A vehicle accident 
report from that day indicated that her car was hit from 
behind by another vehicle, but that no persons were injured 
as a result of the incident.  

The private medical records show that, later in that month, 
the appellant was referred for physical therapy.  Records 
show that the appellant underwent physical therapy in 
September and October 1995 for neck and shoulder strain.  In 
late October 1995, it was recorded that she was "90% 
improved" and that she had complaints of occasional stiffness 
at the base of the neck.  It was reported that she had 
achieved maximum benefit from physical therapy.  

In summary, the medical evidence of record shows that the 
appellant underwent physical therapy for neck and shoulder 
pain shortly after a motor vehicle accident during active 
duty for training.  It is also indicated that she had 
continued to experience some neck pain following the 
completion of the course of physical therapy.  

As such, the Board finds that the appellant's claim of 
service connection for the residuals of neck and shoulder 
injury is plausible and capable of substantiation.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).  

Given that the appellant has presented a well-grounded claim, 
the RO must undertake further action to assist the veteran in 
order to fully develop these matters for review by the Board.  



ORDER

As a well-grounded claim of service connection for the 
residuals of neck and shoulder injury has been presented, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

As noted, the evidence of record is sufficient to render the 
appellant's claim well grounded.  However, further 
clarification is needed prior to an assessment of the claims 
on the merits.  

Specifically, the Board finds that any additional outpatient 
treatment records regarding the issue of neck and shoulder 
pain not already of record should be obtained and associated 
with the claims file to determine if the appellant suffers 
from a current disability due to neck and shoulder injury 
suffered in the motor vehicle accident in August 1995.  

The Board also finds that the appellant should be examined to 
determine the nature and extent of the claimed neck and 
shoulder injury residuals.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Under the circumstances of this case, additional development 
is necessary in order to fulfill the VA's duty to assist.  

Accordingly, this matter is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
request and associate with the claims 
file all available recent medical records 
referable to treatment received for the 
claimed neck and shoulder injury 
residuals.  

2.  The appellant should be afforded a VA 
examination to determine the nature and 
extent of the claimed neck and shoulder 
injury residuals.  All indicated testing 
should be completed.  The examiner should 
elicit from the appellant and record a 
detailed clinical history referable to 
the claimed condition.  Based on his/her 
review of the record, the examiner should 
offer an opinion as to the likelihood 
that the appellant has current disability 
manifested by neck and shoulder pain due 
to the injury suffered in August 1995 
motor vehicle accident during the period 
of active duty of training.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, must 
be made available to the examiner for 
review prior to the examination.  

3.  After completion of the requested 
development, the RO should reconsider the 
claim on the merits.  When considering 
the claim on the merits, the RO should 
weigh the probative value of all of the 
evidence of record.  If the action taken 
is adverse to the appellant, she should 
be furnished with a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations and afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The appellant need take no action until she is further 
informed, but she may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 

